157 S.E.2d 213 (1967)
271 N.C. 608
Bertie GRIMES
v.
HOME CREDIT COMPANY OF KINSTON, North Carolina.
No. 367.
Supreme Court of North Carolina.
October 18, 1967.
*214 Turner & Harrison, Kinston, for plaintiff appellant.
White & Aycock, Kinston, for defendant appellee.
PER CURIAM:
Plaintiff's first assignment of error is:
"That the court erred in its ruling on the admissibility of evidence, when it refused to allow the plaintiff to testify to a conversation with an employee of the defendant, said conversation having on a short time after the plaintiff's fall and before she left the premises. EXCEPTION NO. 2 (R p 15)."
This statement of the assignment ignores Rule 19(3) of the Rules of Practice in the Supreme Court. An assignment of error to the admission or exclusion of evidence must include so much of that testimony as will enable the Court to understand the question sought to be presented without the necessity of going beyond the assignment itself. Darden v. Bone, 254 N.C. 599, 119 S.E.2d 634; Bridges v. Graham, 246 N.C. 371, 98 S.E.2d 492; 1 Strong, N.C. Index, *215 Appeal and Error § 23 (Supp.) (1957). Notwithstanding appellant's failure to comply with the rule, because of the brevity of the record, we have considered the assignment and find it to be without merit.
The statements of "the girl who was employed at the Home Credit Company" that she herself had almost slipped and that the janitor had waxed the floor the night before were merely narrative of past occurrences. It was, therefore, incompetent hearsay as against her employer, the defendant. Edwards v. Hamill, 266 N.C. 304, 145 S.E.2d 884; Branch v. Dempsey, 265 N.C. 733, 145 S.E.2d 395; Brown v. Montgomery Ward & Co., 217 N.C. 368, 8 S.E.2d 199. Even if this evidence had been admitted without objection, the judgment of nonsuit would have still been inevitable.
"The fact that a floor is waxed does not constitute evidence of negligence. Nor does the mere fact that one slips and falls on a floor constitute evidence of negligence. Res ipsa loquitur does not apply to injuries resulting from slipping or falling on a waxed or oiled floor." Barnes v. Hotel O. Henry Corp., 229 N.C. 730, 731-732, 51 S.E.2d 180, 181.
Accord, Hedrick v. Tigniere, 267 N.C. 62, 147 S.E.2d 550; Murrell v. Handley, 245 N.C. 559, 96 S.E.2d 717. Plaintiff's evidence, including that which was excluded, merely tends to show that the floor in defendant's place of business had been waxed and polished. Evidence that the wax had been applied other than in the usual and customary manner is lacking. It shows neither an excessive quantity used nor any "unusual patch of wax" left on the floor. See Copeland v. Phthisic, 245 N.C. 580, 96 S.E.2d 697, 63 A.L.R.2d 587; Lee v. H. L. Green & Co., 236 N.C. 83, 72 S.E.2d 33; annot., 63 A.L.R.2d 591 (1959).
The judgment of nonsuit is
Affirmed.